Hines, J.
The rulings complained of in the present bill of exceptions are ‘ controlled by the decision in this case, when the same was before this court on a former occasion (Chatham Bank & Trust Co. v. Ocilla South*797ern R. Co., 153 Ga. 37, 111 S. E. 570); and the court did not err in appointing a receiver, and in ordering the former receiver to turn over to him the property of this company.
No. 3276.
January 20, 1923.
TP. F. George, Wall & Grantham, and Quincey & Bice, for plaintiffs in error.
Lawton & Cunningham and FP. E. Kay, contra.

Judgment affirmed.


All the Justices concur.